Judgment, Supreme Court, New York County (Diane A. Lebedeff, J.), entered May 11, 2004, dismissing the complaint and bringing up for review an order, same court and Justice, entered on or about October 7, 2003, which granted defendant’s motion for summary judgment, unanimously affirmed, without costs. Appeal from the October 7, 2003 order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Plaintiff was admitted to the nursing program administered by defendant nursing college, but was subsequently dismissed from the school after twice failing a certain course. She thereafter commenced this action, alleging breach of contract, negligence and violation of Executive Law (Human Rights Law) § 296. However, while “the determinations of educational institutions as to the academic performance of their students are not completely beyond the scope of judicial review,” such “review is limited to the question of whether the challenged determination was arbitrary and capricious, irrational, made in bad faith or contrary to Constitution or statute,” a standard that has “rarely been satisfied in the context of challenges to academic determinations because the courts have repeatedly refused to become involved in the pedagogical evaluation of academic performance” (Matter of Susan M. v New York Law *223School, 76 NY2d 241, 246 [1990]; see also Moukarzel v Montefiore Med. Ctr., 235 AD2d 239, 239-240 [1997]). Here, it is clear that there is no allegation warranting judicial interference with defendant’s prerogatives in connection with the challenged determination. Plaintiff was dismissed from defendant institution for purely academic reasons. Her contention that defendant acted arbitrarily and capriciously and/or in bad faith is predicated upon nothing more than conclusory claims of wrongdoing (see Matter of Guida v New York City Dept. of Personnel, 238 AD2d 170 [1997]). Concur—Saxe, J.P., Marlow, Williams, Sweeny and Catterson, JJ.